Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM International Stem Cell Corporation Oceanside, California We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated March 30, 2009 relating to the consolidated financial statements of International Stem Cell Corporationwhich appears on Page F-2in the Company's Annual Report on Form 10-K for the year ended December 31, 2008 which is contained in that Prospectus. Our report includes an explanatory paragraph regarding the Company's ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Vasquez & Company LLP Los Angeles, California
